DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 10/29/2021 is acknowledged.  Claims 1, 9, and 17 have been amended.  New claim 21 has been added.  Claims 1-21 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 06/29/2021.

Response to Arguments
In response to Applicant’s argument with respect to the 112f interpretation: after further consideration, it is determined that persons of ordinary skill in the art reading the specification would understand the term “heat rejection device” to have a sufficiently definite meaning as a term that covers a broad class of structures that performs the function of heat rejection.  Accordingly, this term is no longer interpreted under 112f.
In response to Applicant's argument that Larochelle’s machine 1 acts as a compressor and machine 3 acts as a turbine in both the charge and discharge modes, i.e. that the turbomachines 1 and 3 in Larochelle are not reversible: it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, MPEP 2145 IV.  Compressor 1 and turbine 3 of Larochelle are indeed not reversible, but the reversible turbomachines are taught by the primary reference Laurberg. Larochelle is relied upon to teach counter-flow heat exchangers in place of direct heat storage, and the addition of a recuperator. The test for obviousness is what the combined teachings of the references would have suggested to a PHOSITA, MPEP 2145 IV. Although Laurberg’s turbomachines are 
In response to Applicant’s argument that the Examiner’s reliance on Larochelle’s mention of tuning heat exchangers is misplaced and insufficient as motivation to modify Laurberg: the Examiner respectfully disagrees, because a person of ordinary skill would be led by the teachings of Larochelle in para. [0077-0078] to design and operate the counter-flow heat exchangers to correctly match the flows to obtain the suggested benefits of increased heat transfer effectiveness, reduced entropy generation, and minimized pressure drop that are afforded by the counter-flow heat exchangers in which the working fluid exchanges heat with a flowing liquid heat storage material, in contrast to the thermal storage of Laurberg in which the working fluid flows through a container 105 transferring heat to static sand as the heat storage material contained in tubes 130.  Further in response to Applicant’s argument that the modification would introduce additional inefficiencies by adding an additional heat exchanger: it is noted that there is only one heat transfer process involved in the configurations of both Laurberg and Larochelle, between the working fluid and a heat storage material, it’s just that in Laurberg the heat storage material (sand) is heated/cooled directly in the heat storage container without a separate heat exchanger, whereas in Larochelle the heat transfer occurs in distinct counter-flow heat exchangers 2, 4 separate from the heat storage material containers (tanks 6-9).
Accordingly, Applicant's arguments have been fully considered but they are not persuasive. 

Claim Objections
Claim 21 is objected to because of the following informalities: on line 4, “a working fluid” should read “the working fluid”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurberg et al. US 2014/0284021 in view of Larochelle et al. US 2018/0179916.
Regarding claim 1, Laurberg discloses:
A pumped heat energy storage ("PHES") system comprising (see Figs. 2-3): 
a first reversible turbomachine 260; 
a second reversible turbomachine 270; 
a hot-side heat storage 200; and
a cold-side heat storage 280,
wherein the PHES system is configured to operate in a charge mode and a discharge mode, 

wherein during discharge mode (Fig. 3), the first reversible turbomachine acts as a turbine 260, the second reversible turbomachine acts as a compressor 270, and the working fluid circulates through, in sequence, the first reversible turbomachine 260, the cold-side heat storage 280, the second reversible turbomachine 270, the hot-side heat storage 200, and back to the first reversible turbomachine 260 [0069] [0070].

Laurberg is silent regarding:
a hot-side heat exchanger ("HHX"); a cold-side heat exchanger ("CHX"); and a recuperator heat exchanger ("RHX"),
wherein, during charge mode, a working fluid circulates through, in sequence, the compressor, the HHX, the RHX, the turbine, the CHX, the RHX, and back to the compressor, and 
wherein during discharge mode, the working fluid circulates through, in sequence, the turbine, the RHX, the CHX, the compressor, the RHX, the HHX, and back to the turbine.
Larochelle teaches (see Figs. 13-16):
a hot-side heat exchanger ("HHX") 2; a cold-side heat exchanger ("CHX") 4; and a recuperator heat exchanger ("RHX") 5, 

wherein during discharge mode (Figs. 14, 16), the working fluid circulates through, in sequence, the turbine 3, the RHX 5, the CHX 4, the compressor 1, the RHX 5, the HHX 2, and back to the turbine 3.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the heat storage means in Laurberg (heat storage directly heated/cooled by working fluid flowing therethrough) with that taught by Larochelle (heat storage heated/cooled via counter-flow heat exchangers) for the advantages of providing increased heat transfer effectiveness by correctly matching flows, reducing entropy generation, and minimizing pressure drop (Larochelle [0077-0078]), and to further incorporate a recuperator heat exchanger in Laurberg as taught by Larochelle for the advantages of improving the roundtrip efficiency of the system by extending the allowable temperature ranges of the storage materials as well as to enable the compression ratio to be reduced for reduced compressor and turbine losses (Larochelle [0119-0120] [0137]).

Regarding claim 9, Laurberg discloses:
A pumped heat energy storage ("PHES") system comprising (see Figs. 2-3): 
a first reversible turbomachine 260; 
a second reversible turbomachine 270; 
a hot-side heat storage 200; 
a cold-side heat storage 280; and

wherein the PHES system is configured to operate in a charge mode and a discharge mode, 
wherein, during charge mode (Fig. 2), the first reversible turbomachine acts as a compressor 260, the second reversible turbomachine acts as a turbine 270, and a working fluid circulates through, in sequence, the first reversible turbomachine 260, the hot-side heat storage 200, the second reversible turbomachine 270, the cold-side heat storage 280, and back to the first reversible turbomachine 260 [0061] [0066-0067], and 
wherein during discharge mode (Fig. 3), the first reversible turbomachine acts as a turbine 260, the second reversible turbomachine acts as a compressor 270, and the working fluid circulates through, in sequence, the first reversible turbomachine 260, the cold-side heat storage 280, the second reversible turbomachine 270, the hot-side heat storage 200, and back to the first reversible turbomachine 260 [0069] [0070].

Laurberg is silent regarding:
a hot-side heat exchanger ("HHX"); a cold-side heat exchanger ("CHX"); and a recuperator heat exchanger ("RHX"), 
wherein, during charge mode, a working fluid circulates through, in sequence, the compressor, the HHX, the RHX, the turbine, the CHX, the RHX, and back to the compressor, and 
wherein during discharge mode, the working fluid circulates through, in sequence, the turbine, the RHX, the CHX, the compressor, the RHX, the HHX, and back to the turbine.

a hot-side heat exchanger ("HHX") 2; a cold-side heat exchanger ("CHX") 4; and a recuperator heat exchanger ("RHX") 5, 
wherein, during charge mode (Figs. 13, 15), a working fluid circulates through, in sequence, the compressor 1, the HHX 2, the RHX 5, the turbine 3, the CHX 4, the RHX 5, and back to the compressor 1, and 
wherein during discharge mode (Figs. 14, 16), the working fluid circulates through, in sequence, the turbine 3, the RHX 5, the CHX 4, the compressor 1, the RHX 5, the HHX 2, and back to the turbine 3.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the heat storage means in Laurberg (heat storage directly heated/cooled by working fluid flowing therethrough) with that taught by Larochelle (heat storage heated/cooled via counter-flow heat exchangers) for the advantages of providing increased heat transfer effectiveness by correctly matching flows, reducing entropy generation, and minimizing pressure drop (Larochelle [0077-0078]), and to further incorporate a recuperator heat exchanger in Laurberg as taught by Larochelle for the advantages of improving the roundtrip efficiency of the system by extending the allowable temperature ranges of the storage materials as well as to enable the compression ratio to be reduced for reduced compressor and turbine losses (Larochelle [0119-0120] [0137]).

Regarding claims 5 and 13, the combination of Laurberg and Larochelle as set forth above is silent regarding:
a heat rejection device in thermal contact with the working fluid.

a heat rejection device 38, 39, 150 in thermal contact with the working fluid.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Laurberg and Larochelle as set forth above with the further teachings of Larochelle for the advantages of closing the cycles through heat rejection in sections of the cycles where the working fluid can reject heat to ambient at low cost to eliminate the need for additional heat input into the system and expelling excess heat stored in the working fluid (Larochelle [0110] [0205]).

Regarding claims 6-7 and 14-15, the combination of Laurberg and Larochelle as set forth above is silent regarding:
a cold-side thermal storage ("CTS") medium circulating through the CHX; and a heat rejection device in thermal contact with the CTS medium.
a hot-side thermal storage ("HTS") medium circulating through the HHX; and a heat rejection device in thermal contact with the HTS medium.
However, Larochelle further teaches (see Fig. 16):
a cold-side thermal storage ("CTS") medium 22 circulating through the CHX 4; and a heat rejection device 55 in thermal contact with the CTS medium.
a hot-side thermal storage ("HTS") medium 21 circulating through the HHX 2; and a heat rejection device 56 in thermal contact with the HTS medium.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Laurberg and Larochelle as set forth above with the further teachings of Larochelle for the advantages of rejecting waste heat to the environment 

Regarding claims 8 and 16, the combination of Laurberg and Larochelle as set forth above is silent regarding:
a working fluid storage tank configured to accept and store working fluid from a high-pressure side of the PHES system, and further configured to release working fluid from the working fluid storage tank into a low-pressure side of the PHES system.
However, Larochelle further teaches (see Fig. 27):
a working fluid storage tank 44 configured to accept and store working fluid from a high-pressure side of the PHES system, and further configured to release working fluid from the working fluid storage tank into a low-pressure side of the PHES system [0177].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Laurberg and Larochelle as set forth above with the further teachings of Larochelle for the advantages of providing pressure regulation so as to enable control, and thus stabilization of runaway, through adjustment of the amount of circulating working fluid in accordance with system requirements, as well as to reduce cost and/or parasitic energy consumption (Larochelle [0173] [0176]).

Regarding claim 17, Laurberg discloses:
A method comprising (see Figs. 2-3): 
operating a first reversible turbomachine 260 as a compressor (Fig. 2); 

operating the first reversible turbomachine 260 as a turbine (Fig. 3); and 
circulating the working fluid from the first reversible turbomachine 260 to, in sequence, the cold-side heat storage 280, a third turbomachine 270 acting as a compressor, the hot-side heat storage 200, and back to the first reversible turbomachine 260 [0069] [0070].

Laurberg is silent regarding:
a hot-side heat exchanger ("HHX"); a cold-side heat exchanger ("CHX"); and a recuperator heat exchanger ("RHX"), 
circulating a working fluid from the compressor to, in sequence, the HHX, the RHX, the turbine, the CHX, the RHX, and back to the compressor; 
circulating the working fluid from the turbine to, in sequence, the RHX, the CHX, the compressor, the RHX, the HHX, and back to the turbine.
Larochelle teaches (see Figs. 13-16):
a hot-side heat exchanger ("HHX") 2; a cold-side heat exchanger ("CHX") 4; and a recuperator heat exchanger ("RHX") 5, 
circulating a working fluid from the compressor 1 to, in sequence, the HHX 2, the RHX 5, the turbine 3, the CHX 4, the RHX 5, and back to the compressor 1 (Figs. 13, 15); 
circulating the working fluid from the turbine 3 to, in sequence, the RHX 5, the CHX 4, the compressor 1, the RHX 5, the HHX 2, and back to the turbine 3 (Figs. 14, 16).


Regarding claims 18-20, the combination of Laurberg and Larochelle teaches (Laurberg):
wherein the second turbomachine 270 is a reversible turbomachine.
wherein the third turbomachine 270 is a reversible turbomachine.
wherein the second turbomachine and the third turbomachine are the same reversible turbomachine 270.

Claims 2-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurberg et al. US 2014/0284021 in view of Larochelle et al. US 2018/0179916 as applied to claims 1 and 9 above, and further in view of Berlin, Jr. et al. US 2013/0192216.
Regarding claims 2-4 and 10-12, the combination of Laurberg and Larochelle is silent regarding:
wherein the first reversible turbomachine comprises symmetric rotor blades.
wherein the first reversible turbomachine comprises symmetric stator blades.

Berlin teaches:
wherein the first reversible turbomachine comprises symmetric rotor blades.
wherein the first reversible turbomachine comprises symmetric stator blades.
wherein the first reversible turbomachine comprises: symmetric rotor blades; and symmetric stator blades (“For such a reversible turbine to work efficiently, the airfoil shape of the turbine blades 1442 could be symmetrical with regard to the left (low pressure) or right (high pressure) side. Relatively thin airfoils can be made symmetrical to right and left leading edges owing to their low mass.” [0250] turbine blades include both rotor and stator blades [0067]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Laurberg and Larochelle with that of Berlin for the advantage of enabling the reversible turbines to work efficiently (Berlin [0250]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurberg et al. US 2014/0284021 in view of Larochelle et al. US 2018/0179916 as applied to claim 1 above, and further in view of Davidson et al. US 2015/0069758.
Regarding claim 21, the combination of Laurberg and Larochelle as applied to claim 1 above is silent regarding:
a discharge heat exchanger system for selective discharge of heat, the discharge heat exchanger system including a discharge heat exchanger ("DHX") and a valve assembly, the valve assembly operable to selectively communicate a working fluid through the discharge heat exchanger, wherein, during the discharge mode, the discharge heat exchanger system is 
However, Larochelle Fig. 33 further teaches:
a discharge heat exchanger system 150 for discharge of heat, the discharge heat exchanger system including a discharge heat exchanger ("DHX") 150, wherein, during the discharge mode, the discharge heat exchanger system 150 is configured to communicate working fluid from the RHX 105 through the DHX 150 and onto the CHX 104, in sequence.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Laurberg and Larochelle as set forth above with the further teachings of Larochelle in order to expel excess heat stored in the working fluid as needed (Larochelle [0202] [0205]: excess heat may need to be dissipated if temperatures T0, T1 are kept constant between charge and discharge cycles).

The combination of Laurberg and Larochelle is silent regarding:
the discharge heat exchanger system including a valve assembly for selective discharge of heat, the valve assembly operable to selectively communicate a working fluid through the discharge heat exchanger.
Davidson teaches (Figs. 1, 3):
the discharge heat exchanger system 20 including a valve assembly 52 for selective discharge of heat, the valve assembly 52 operable to selectively communicate a working fluid through the discharge heat exchanger 50 (heat rejection system 20 suitably may be used to reject waste heat as desired, and bypassed when not needed [0052]).
0, T1 are kept constant between charge and discharge cycles) and bypassed when not needed (when temperatures T0, T1 are not kept constant) (Larochelle [0202] [0205]: excess heat may need to be dissipated if temperatures T0, T1 are kept constant between charge and discharge cycles).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        01/04/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, January 5, 2022